Title: To Benjamin Franklin from ——— De Frey, [before 1 July 1780]
From: Frey, —— de
To: Franklin, Benjamin


Excellence,
[before July 1, 1780]
Je viens encor une fois d’incomoder votre Excellence et de la prier de faire donner cette lettre incluse à mon frere, capitaine de la legion du Comte de Pulasky, qui arrivera ces jours à Paris. Esperant que votre Excellence ne me prendra pas à mauvaise parte cette liberté, je Suis avec la plus profonde Soumission et respect, votre Excellence le tres humble et tres obeissant Serviteur
De FREŸCapitaine de Belgiojosoau Service de Sa Majeste Imperiale
 
Notation: De Frey.
